extraneous to this statute; (4) the district court erred in giving a Byford
                instruction and in refusing to give a Sanborn instruction based on the
                State's failure to preserve a cell phone belonging to the victim; (5) the
                district court erred in considering instructions stating that voluntary
                intoxication cannot be the sole cause of a "disease or defect of the mind" for
                the purposes of an insanity defense; (6) the district court abused its
                discretion in allowing one of the State's experts to testify; and (7)
                cumulative error warrants reversal. The parties are familiar with the
                facts of this case and we do not recount them further except as necessary
                for our disposition.
                Sufficient evidence supports Redman's conviction for first-degree murder
                             Redman argues that the State failed to prove every element of
                first-degree murder beyond a reasonable doubt. We disagree. The State
                proffered two alternative theories of guilt in its criminal information
                alleging first degree murder: premeditation or murder by child abuse.
                Sufficient evidence existed to convict Redman under the murder by child
                abuse theory. See NRS 200.030(1)(b) ("[m]urder of the first degree is
                murder which is. . . committed in the perpetration. . . of. . . child abuse"),
                NRS 200.030(6)(b) ("child abuse' means physical injury of a nonaccidental
                nature to a child under the age of 18 years"). Child abuse is a general
                intent crime. Rice v. State, 113 Nev. 1300, 1306-07, 949 P.2d 262, 266
                (1997), abrogated on other grounds by Rosas v. State, 122 Nev. 1258, 1265
                n.10, 147 P.3d 1101, 1106 n.10 (2006).
                            We evaluate this claim by viewing the evidence in the light
                most favorable to the prosecution and asking whether any rational trier of
                fact could find the essential elements of the crime were met beyond a
                reasonable doubt. Vega v. State, 126 Nev. „ 236 P.3d 632, 639
                (2010). It is the function of the fact-finder, not the appellate court, to
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                                                                                 1
weigh evidence and consider witness credibility. Walker v. State, 91 Nev.
724, 726, 542 P.2d 438, 439 (1975). When substantial evidence supports
the verdict, this court will not disturb it on appeal. Id.
            Redman repeatedly admitted he was the one who killed 12-
year-old G.R., as God had instructed him. The physical evidence
substantially supports that Redman injured G.R. in a non-accidental
manner, as she suffered a large number of knife wounds around her neck,
chin, ear, hands, fingers, and arms, including a seven-inch long, three-inch
deep wound to the right side of her neck that caused fatal hemorrhaging.
These facts, plus the substantial amount of blood all over the trailer,
substantially support that Redman intentionally inflicted physical injury
on a child under 18 years of age in conformance with NRS 200.030. Thus,
the prosecution proved all essential elements of that crime beyond a
reasonable doubt.'
             Because there is sufficient evidence to support the murder by
child abuse theory, we do not need to address whether sufficient evidence
existed to support Redman's conviction under a willful, deliberate, and
premeditated theory. See Gordon v. State, 121 Nev. 504, 507, 117 P.3d
214, 216 (2005) (explaining that general verdict may be upheld as long as
one of multiple legally sufficient theories is proved by sufficient evidence). 2


      1 Redman   argues that Nay v. State, 123 Nev. 326, 167 P.3d 430
(2007), applies to this case. We disagree. In that case, the defendant
robbed the victim after killing him, and we held that the afterthought
robbery could not serve as the predicate for felony-murder purposes. Id. at
333, 167 P.3d at 435. In this case, the child abuse was not an afterthought
of the murder, and therefore Nay does not apply.

      2 Redman   contends that the court erred in denying his pretrial
motion to strike the murder by child abuse theory. As discussed, because
                                                 continued on next page...

                                       3
                     NRS 174.035 does not offend equal_protection
                                    Redman also argues that NRS 174.035 violates equal
                     protection. Because the insanity defense is only available to persons
                     whose delusions are legally justified, and not those with moral
                     justification delusions (like Redman), it infringes on a fundamental right.
                     NRS 174.035(5)(a)(2) permits use of the insanity defense by persons who
                     do not "appreciate that his or her conduct was wrong, meaning not
                     authorized by law." We conclude that this definition does not offend equal
                     protection because our decision in Finger v. State only requires that the
                     defense is not abolished or "defined in such a way that undermines a
                     fundamental principle of our system of justice." 117 Nev. 548, 575, 27
                     P.3d 66, 84 (2001); see M'Naghten's Case, 8 Eng. Rep. 718, 723 (1843) (the
                     accused "is nevertheless punishable according to the nature of the crime
                     committed, if he knew at the time of committing such crime that he was
                     acting contrary to law"). 3


                     ...continued
                     Redman physically injured a child under age 18 in a nonaccidental way
                     that led to the child's death, his actions fit squarely within the plain
                     language of NRS 200.030(1)(b) and (6)(b). Thus, we conclude that the
                     district court properly considered and instructed itself on the murder by
                     child abuse theory. See Cortinas v. State, 124 Nev. 1013, 1019, 195 P.3d
                     315, 319 (2008) (the district court has broad discretion to approve or reject
                     instructions, so long as they set forth correct statements of law).

                           3 Redman  also argues that the district court should not have included
                     language from Finger in Instruction 16 that stated, "If a defendant was
                     suffering from a delusional state and if the facts as he believed them,
                     while in that delusional state, would have justified his action, he is insane
                     and entitled to an acquittal. If, however, the delusional facts would not
                     amount to a legal defense, then he is not insane." We conclude the district
                     court did not err by including this language because it is consistent with
                     Finger and M'Naghten in explaining the second aspect of the M'Naghten
                                                                         continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    40Wja
The district court did not err in reviewing, approving, or declining its
instructions
            Redman next argues that the instructions used by the district
court regarding Bvford were objectionable. We disagree, as the instruction
was an accurate statement of Nevada law. See Cortinas, 124 Nev. at
1019, 195 P.3d at 319 (district courts have broad discretion to settle jury
instructions, and this court reviews whether a particular instruction is a
correct statement of law de novo). 4
            Redman also argues the district court should have issued a
Sanborn jury instruction relating to the destruction or loss of G.R.'s cell
phone, which allegedly contained messages detailing her father's behavior
in the weeks leading up to her death. See Sanborn v. State, 107 Nev. 399,
408, 812 P.2d 1279, 1286 (1991) (providing for an adverse jury instruction
when the state loses or destroys evidence). However, any of the alleged
information on the cell phone would have been cumulative, since
Redman's younger son testified regarding his father's behavior in the
weeks prior to G.R.'s death.




...continued
standard. See Finger, 117 Nev. at 576, 27 P.3d at 84-85; M'Naghten, 8
Eng. Rep. at 723.

      4 Redman   also argues that the voluntary intoxication instruction
violates equal protection and due process, but he fails to provide sufficient
analysis on either point. Therefore, we decline to consider these
arguments on appeal. See Edwards v. Emperor's Garden Rest., 122 Nev.
317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (providing that this court
need not consider arguments not cogently made or supported by citations
to authority).




                                       5
                The district court did not abuse its discretion by allowing the State's
                expert to testify regarding the amount of marijuana in Redman's blood
                            Redman next argues that the State's notice regarding Forensic
                Scientist Michael Stypa did not disclose that he would testify as an expert
                regarding the level of marijuana in Redman's blood, and that such
                testimony was outside the scope of his expertise. We review a district
                court's decision whether to allow an unendorsed witness to testify for
                abuse of discretion. Mitchell v. State, 124 Nev. 807, 819, 192 P.3d 721,
                729 (2008). Although the State's disclosure of Stypa's expert testimony
                was defective under NRS 174.234(2) because it was provided only 11 days
                before trial, Redman did not request a continuance, nor does he argue the
                State acted in bad faith in allowing Stypa to testify. See Grey v. State,
                124 Nev. 110, 120, 178 P.3d 154, 161 (2008) (alleged defects with expert
                witness disclosure did not amount to reversible error when defense
                counsel failed to request a continuance). The district court also did not
                abuse its discretion in allowing Stypa to testify about Redman's marijuana
                levels in relation to the other tests Stypa previously performed. See
                Cramer v. DMV, 126 Nev. „ 240 P.3d 8, 12 (2010) (the district court
                has wide discretion to determine the admissibility of expert testimony). 5




                      5 Redman   also argues cumulative error deprived him of a fair trial.
                However, we conclude there is no cumulative error here warranting
                reversal. See Big Pond v. State, 101 Nev. 1, 3, 692 P.2d 1288, 1289 (1985)
                (factors for determining whether cumulative error warrants reversal
                include whether the issue of innocence or guilt is close, the quantity and
                character of the error, and the gravity of the crime charged).

SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A
            Accordingly, we
            ORDER the judgment of the district court AFFIRMED. 6



                                                             C.J.




                                 Gibbons


                                   f4AA                       J.
                                 Hardesty


                                                              J.
                                  arraguirre


                                                              J.




                                 Saitta




     6 We have considered Redman's other arguments and conclude they
are without merit.



                                   7
cc:   Hon. Elissa F. Cadish, District Judge
      Clark County Public Defender
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                     8